

117 SRES 29 ATS: Electing Sonceria Ann Berry as Secretary of the Senate. 
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 29IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONElecting Sonceria Ann Berry as Secretary of the Senate. That Sonceria Ann Berry of Maryland be, and she is hereby, elected Secretary of the Senate, effective March 1, 2021.